DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application.
Election/Restrictions
Applicant’s election of combination of genes IL-24 and DLK1 in the reply filed on 9/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “selected from the group consisting of: HSP90AA1…IRF1, CYR61” renders the claim indefinite because it is unclear whether the recited genes constitutes the entire group. It would be remedial to add “and” between the last two genes.
Dependent claims 2-12 are rejected for same reason because they depend on claim 1.  
Regarding claim 4, the recitation of “determining an eye irritation index of a test compound” renders the claim indefinite because it is unclear whether “a test compound” of step c) is same as the test compound in step b).
Regarding claim 10, the recitation “namely selected from the group consisting of the values 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10” renders the claim indefinite because it is a redundant selection.  Discrete values ranging from 1 to 10 necessarily includes the recited numbers.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 5, 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recite(s) “determining an eye irritation index of a test compound,” which is a mental process in the abstract idea grouping.  Claim 5 recites “categorizing said compound as having an eye irritation potential accordingly to the value of eye irritation index obtained,” which is a mental process in the abstract idea grouping.  Claim 7 recites assigning an overexpression threshold value to each gene whose expression is measured,” which is a mental process in the abstract idea grouping. Claim 9 recites “assigning a weight value to each gene,” which is a mental process in the abstract idea grouping. Claim 11 recites “wherein the eye irritation index is determined by adding the weight values of genes whose expression exceeds the overexpression threshold value,” which is mathematical calculation in the abstract idea grouping. Claim 12 recites “assigning an irritation category to the test compound based on the value of the eye irritation index obtained,” which is a mental process in the abstract idea grouping.  This judicial exception is not integrated into a practical application because there is no additional steps recited in the methods of 4, 5, 7, 9, 11 and 12 following the abstract idea to apply the abstract idea to a practical application.  The only additional steps that occurs prior to the mental process/mathematical calculation are: a) brining a test compound into contact with an in vitro reconstructed corneal sample; b) measuring the expression of at least two genes selected from HSP90AA1…CYR61. These steps are data gathering steps for the subsequent analysis, which are mere extra-solution activity that does not further limit the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no recited additional elements that amounts to significantly more than the abstract idea.  Therefore, the claimed subject matter of claims 4, 5, 7, 9, 11 and 12 is not patent eligible under 101. Dependent claims 8 and 10 define the threshold value and weight value as discrete numbers, there is no further steps to integrate the abstract idea to a practical application. There is nothing recited in these claims that amounts for significantly more than the judicial exception.  Therefore, they are not eligible under 101 either.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orita et al (Investigative Ophthalmology & Visual Science, 2010, Vol.51, No.11, pages 5556-5560), in view of Mukwaya et al (Scientific Reports, 6: 32137, 26 August 2016, pages 1-15).
Orita et al. teach a method for evaluating eye irritation of a test compound, poly (I:C), comprising brining poly (I:C) into contact with human corneal fibroblasts, measuring the expression of VCAM-1, ICAM-1, ICAM-2, E-selectin and Actin (page 5557, Figure 1 and legend). 
However, Orita et al. do not teach measuring expression of another gene recited in claim 1 b).
Mukwaya et al. teach identifying factors regulating capillary remodeling in a model of inflammatory corneal angiogenesis in a rat model (page 2, 4th paragraph). Mukwaya et al. teach rat whole transcriptome analysis identified a number of candidate genes directly implicated in modulating the inflammatory response, wherein said candidate genes includes Cxcl1, IL24, IL-1R2, SLIT2 (page 8, Table 1, line 11, 17, 18, 41 respectively), both proinflammatory and pro-remodeling. 
It would have been obvious to an ordinary skilled in the art to use in vitro corneal model and identify a test compound based on the gene expression of adhesion molecules that is induced by inflammatory reaction based on the teaching from Orita. The ordinary skilled in the art would be motivated to include additional genes that are associated with inflammatory reaction because Mukwaya et al. demonstrated that multiple genes (including Cxcl1, IL24, IL-1R2, SLIT2 ) are involved in inflammatory process. The ordinary skilled in the art would have reasonable expectation of success to measure these additional genes in an in vitro corneal sample such as cultured corneal fibroblast taught by Orita, based on combined teaching from Orita and Mukwaya. Therefore, the claimed invention of claim 1-3 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meloni (IDS), in view of Mukwaya et al.
Meloni et al. teach occludin gene expression is used as an early in vitro sign for mild eye irritation (page 284, bridging paragraph). Meloni et al. teach using reconstructed human corneal epithelium supplied by SkinEthic that consists of immortalized human corneal epithelial cells cultured on an inert permeable polycarbonate filter at the air liquid interface in a supplemented chemically defined medium ( page 277, section 2.1). Meloni et al. teach the in vitro culture model is proposed to reduce the use of animals in pre-clinical studies (page 276, 2nd col., 1st paragraph). 
However, Meloni et al. does not teach measuring expression of at least two gene as recited in claim 1 b).
Mukwaya et al. teach identifying factors regulating capillary remodeling in a model of inflammatory corneal angiogenesis in a rat model (page 2, 4th paragraph). Mukwaya et al. teach rat whole transcriptome analysis identified a number of candidate genes directly implicated in modulating the inflammatory response, wherein said candidate genes includes Cxcl1, IL24, IL-1R2, SLIT2 (page 8, Table 1, line 11, 17, 18, 41 respectively), both proinflammatory and pro-remodeling. 
It would have been obvious to an ordinary skilled in the art to use in vitro corneal model and identify a test compound based on the gene expression such as occludin based on the teaching from Meloni. The ordinary skilled in the art would be motivated to include additional genes that are associated with inflammatory reaction because Mukwaya et al. demonstrated that multiple genes (including Cxcl1, IL24, IL-1R2, SLIT2 ) are involved in inflammatory process. The ordinary skilled in the art would have reasonable expectation of success to measure these additional genes in an in vitro corneal sample such as cultured human corneal epithelium model, based on combined teaching from Meloni and Mukwaya. Therefore, the claimed invention of claims 1-3 and 6 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claims 4, 5, 7-12, Meloni et al. teaches classification model for the tested tear substitutes based on the expression of occludin and different behaviors, assigning RQ number based on expression level at different time points, and classifying tested irritant to different categories, represented by class 1-5 (page 281, 1st col., last paragraph, and Table 2, and legend).  It would have been obvious to an ordinary skilled in the art that gene expression data needs to be analyzed to determine expression level and its relevancy to a particular testing compound, assigning weight value and threshold for expression would have been routine experimentation rather than methods of innovation for such determination. Therefore, the claimed method of claims 4, 5, 7-12 would have been obvious to an ordinary skilled in the art at the time the application was filed.
Note: the elected combination of IL-24 and DLK1 is free from prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636